Decree affirmed with costs of this appeal. 'An appeal from a final decree brings to us this case wherein no appeal had been taken from an interlocutory decree confirming, and overruling exceptions to, a master’s report and report on recommittal. Therefore, the only questions presented are whether the findings of the master are mutually inconsistent or plainly wrong (Flynn v. Korsack, 343 Mass. 15, 17, and eases cited), and whether the decree is within the scope of the pleadings and supported by the facts found. Regan v. Tierney, 306 Mass. 168,170, and eases cited. No error in these respects is shown on the face of the record. The real grievance of the appellant is that the master’s findings are not the findings desired by him. See Shaw v. United Cape Cod Cranberry Co. 332 Mass. 675, 678. The decree, however, is properly based on the facts found.